                 Case 1:19-cv-04780-LGS Document 30 Filed 05/11/20 Page 1 of 1



                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION                         CHRISTOPHER J. DUNNIGAN
                                      NEW YORK REGIONAL OFFICE                              TELEPHONE: (212) 336-0061
                                               200 VESEY STREET, SUITE 400                  DUNNIGANCJ@SEC.GOV
                                                 NEW YORK, NY 10281-1022


                                                                        May 8, 2020

       By ECF
       Hon. Lorna G. Schofield
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, NY 10007

               Re:     SEC v. Savraj Gata-Aura and Core Agents Ltd., 19-cv.-4780 (LGS)

       Judge Schofield:
       Pursuant to the Court’s March 26, 2020 Order (Docket No. 26), Plaintiff Securities and Exchange
       Commission (the “Commission”), joined by Defendants Savraj Gata-Aura (“Gata-Aura”) and Core
       Agents Ltd. (together, “Defendants”), respectfully submit this status letter.
       As background, on July 15, 2019 (Docket No. 18) the Court granted the motion filed by the United
       States Attorney’s Office for the Southern District of New York seeking a stay of this action during
       the pendency of the related criminal proceeding, United States v. Savraj Gata-Aura, 18-cr.-00759
       (S.D.N.Y.) (JSR) (“the Criminal Case”). On January 7, 2020, Gata-Aura pled guilty to one count of
       conspiracy to commit wire fraud in the Criminal Case. Gata-Aura’s sentencing is currently scheduled
       for June 10, 2020.
       In their March 25, 2020 status letter (Docket No. 25), the parties reported that they had an
       agreement in principle to a bifurcated settlement to resolve all the non-monetary relief the
       Commission seeks in this matter. Unfortunately, the parties have been unable to agree to final terms
       of a bifurcated settlement agreement, although we are still attempting to negotiate such terms. The
       parties believe that negotiations with respect to a full settlement are likely to be more fruitful after
       Gata-Aura’s sentencing, when Commission counsel can consider any restitution or forfeiture orders
       entered in the Criminal Case in recommending a settlement to the Commission. See SEC v.
       Palmisano, 135 F.3d 860, 864 (2d Cir. 1998) (“[W]e modify the judgment to provide that to the extent
       that [defendant] pays or has paid restitution as ordered in the criminal judgment, such payments will
       offset his disgorgement obligation under the present judgment.”).


      cc (by email): Randy Zelin, Esq.                                  Respectfully Submitted,
                     Counsel for Defendants
                                                                               /s/

                                                                        Christopher J. Dunnigan
                                                                        Senior Trial Counsel

The parties shall file a joint status letter by June 12, 2020, providing an update on the status of the bifurcated
settlement and proposed next steps for how the action will proceed. The Securities Exchange Commission is
directed to email if possible and mail a copy of this order to Defendant Gata-Aura and file proof of service by May
13, 2020. SO ORDERED.
Dated: May 11, 2020
New York, New York
